      Case 19-52818-sms          Doc 65      Filed 10/01/19 Entered 10/01/19 07:38:42                  Desc Order
                                             Clos. 7 NA Page 1 of 1



                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Deep End, LLC                                         Case No.: 19−52818−sms
       24 Leslie St.                                         Chapter: 7
       Atlanta, GA 30307                                     Judge: Sage M. Sigler

       82−1468656




                    ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION,
                          DISCHARGING TRUSTEE AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in said case, has filed a report of no distribution and that said Trustee has performed all other and further
duties as required in the administration of said estate;

IT IS THEREFORE ORDERED that said report be and it hereby is approved and that the said estate be and it
hereby is closed; that the Trustee be and hereby is discharged from and relieved of the trust.




                                                             Sage M. Sigler
                                                             United States Bankruptcy Judge


Dated: October 1, 2019
Form 184
